Citation Nr: 1129831	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-34 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION


The Veteran served on active duty from July 1958 to July 1962 in the U.S. Navy; from August 1962 to August 1966 in the U.S. Air Force; and, from August 1966 to December 1977 in the U.S. Navy. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2009, the Board remanded the claims for additional development.  

The Veteran and his spouse presented evidence and testimony at a hearing at the RO in March 2009 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1979, the RO denied the Veteran's claim that for service connection for a low back condition.

2.  The evidence received since the RO's April 1979 decision denying the Veteran's claim for service connection for a low back condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's low back, left shoulder, and bilateral hip disabilities, are not related to active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's April 1979 decision denying the Veteran's claim for service connection for a low back condition; the claim for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The Veteran's low back, left shoulder, and bilateral hip disabilities were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In April 1979, the RO denied a claim for service connection for a low back condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

In November 2005, the Veteran filed to reopen the claim.  In March 2006, the RO determined that new and material evidence had been presented to reopen the claim, and denied the claim on the merits.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in April 1979.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record at the time of the RO's April 1979 decision included the Veteran's service treatment reports, dated between 1972 and 1977, which did not show any relevant treatment.  The Veteran's separation examination report, dated in October 1977, showed that his spine was clinically evaluated as normal.  See also July 1973 "annual" examination report (same).  

As for the post-service medical evidence, it consisted of a VA examination report, dated in February 1979.  This report showed that the Veteran complained of occasional pain in his back. The examiner stated, "The history of this is very vague but apparently the discomfort is aggravated on bending over and lasts for one or two days.  No other specific symptoms referable to the back."  X-rays of the low back were noted to be normal.  On examination, there was no muscle spasm or point tenderness.  The Veteran's spine had "flexion of the lumbar spine to 85 degrees with a full range of motion and lateral extension, flexion, and rotation."  The diagnoses noted that there was "no objective evidence" of any low back condition.  

At the time of the RO's April 1979 decision, there was no evidence of inservice treatment for low back symptoms, and no competent evidence of a current low back disability, or a link between a low back disability and the Veteran's service.

Evidence received since the RO's April 1979 decision consists of VA and non-VA reports, dated between 1994 and 2010.  This evidence shows treatment for low back symptoms beginning in 1998.  That same year, he underwent bilateral laminectomies and foraminotomies at L4-5.  The postoperative diagnosis was spinal stenosis L4-5.  A letter from S.E.C., M.D., dated in May 2009, shows that this physician states that the Veteran injured his back aboard the U.S.S. Bonefish sometime between 1960 and 1962, that he had back surgery in 1998, as well a few surgeries to several other joints, and that he has "severe osteoarthritis that is generalized."  Dr. S.E.C. concludes, "It is my express medical opinion that his service activity is connected to his severe osteoarthritis and this is not just simple aging process due to the severe amount of osteoarthritis he suffers from and the number of surgeries that he has had, including the surgeries that are listed above."  

This evidence, that was not of record at the time of the April 1979 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's post-service treatment reports show that he has a diagnosed low back disability, and they contain competent evidence of a nexus between a low back disorder and the Veteran's service.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  This evidence was not of record in April 1979.  The claim is therefore reopened.  


II.  Service Connection

The Veteran asserts that he has a low back disability, a bilateral hip disability, and a left shoulder disability, due to his service.  He argues that he served aboard submarines for a number of years, during which time his duties involved various stresses and strains to his joints, to include from lifting and going up and down ladders, and through hatches.  Apart from a low back injury in the early 1960's, he has not asserted that any of the claimed disorders are due to a specific injury.  

The Veteran's service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in October 1977, shows that his spine, and upper and lower extremities, were all clinically evaluated as normal.  See also July 1973 "annual" examination report (same).  

As for the post-service medical evidence, it consists of a February 1979 VA examination report, and VA and non-VA reports, dated between 1994 and 2010.  

The February 1979 VA examination report has previously been discussed; it does not show any relevant complaints or findings as to the hips or left shoulder.  There was no relevant diagnosis.  

Private treatment reports from R.J.B., M.D., dated between 1994 and 2005, show that beginning in May 1994, the Veteran sought treatment for right hip pain that he had had "for months."  At that time, he denied low back pain.  The report notes that X-rays revealed degenerative arthritis in both hips.  The reports indicate that he underwent bilateral hip replacements between 1994 and 1996.  A June 1996 report notes Stage II osteoarthritis of the bilateral shoulders.  The "overall impression" was systematic degenerative disease, not caused by osteoarthritis or rheumatoid arthritis."  

Reports from J.R.L., M.D., dated between 2005 and 2006, show that the Veteran underwent a total left shoulder arthroplasty.  The postoperative diagnosis was osteoarthritis of the left shoulder.  

A VA examination report, dated in November 2009, shows that the examiner stated that the Veteran's C-file and CPRS (computerized patient record system) had been reviewed.  The Veteran asserted that he had served on submarines for about nine years, and that he had "injured his hips and shoulder most likely by going up and down on ladders on the submarine all the time.  He states that he really did not start having problems with his hips and left shoulder until after service."  The Veteran denied a left shoulder injury during service.  He reported falling on his back while aboard a submarine in the 1960's, with back pain off and on since then, which got progressively worse until his surgery in 1998.  He was noted to be employed part-time, repairing refrigerators and ice makers.  The diagnoses were bilateral total hip arthroplasties, and left shoulder replacement.  The examiner concluded, "It is less likely as not that the Veteran's left shoulder, bilateral hip, and lower back conditions were incurred in or aggravated during the Veteran's active military service."  The examiner explained that the Veteran's service treatment reports did not show any treatment for the claimed conditions, and that without evidence of the claimed conditions having existed during service, that he could not find any clinical evidence of any correlation between these conditions and the Veteran's active military service.  

A spine VA examination report, dated in September 2010, shows that the examiner, a physician, stated that the Veteran's C-file and medical records had been reviewed.  The Veteran asserted that he had low back pain that had existed "over a period of years."  The report notes that there was no history of spine trauma.  The report indicates that the Veteran's part-time occupation involved air conditioning and ice distribution and maintenance.  The relevant diagnosis was lumbar spine DDD (degenerative disc disease) L3-S1, and it notes that there was no objective data to support a more definitive diagnosis.  The examiner stated, "It would be only with resort to mere speculation to opine whether or not the Veteran's current claimed low back condition (lumbar spine DDD L3-S1) was incurred in or aggravated during the Veteran's active military service."  The examiner explained that the Veteran's service treatment reports were silent for any spine symptoms, treatments, or diagnoses, including his separation examination report, and that, "Therefore there is no current evidence or any new and material evidence that the Veteran's military service could have caused or aggravated to any degree his current claimed low back condition (lumbar spine DDD L3-S1)."   

A VA joints examination report, dated in September 2010, shows that the examiner is the same physician who performed the Veteran's spine examination, supra.  The physician stated that the Veteran's C-file and medical records had been reviewed.  The Veteran asserted that he had a left shoulder condition with an onset of "several years per vet."  The report notes that he had developed left shoulder osteoarthritis many years ago, and that he had a history of shoulder replacement.  The Veteran's occupation is listed as ice distribution maintenance, part-time, for more than 20 years.  The diagnoses were left shoulder residuals SP (status post) replacement, and bilateral hip residuals SP bilateral hip arthroplasties.  The examiner stated, "It would be only with resort to mere speculation to opine whether or not the Veteran's current claimed left shoulder condition (left shoulder residuals SP replacement) was incurred in or aggravated during the Veteran's active military service," and, "It would be only with resort to mere speculation to opine whether or not the Veteran's current claimed bilateral hip condition (bilateral hip residuals SP bilateral hip arthroplasties) was incurred in or aggravated during the Veteran's active military service."  The examiner explained that the Veteran's service treatment reports were silent for any joint symptoms, treatments, or diagnoses, to include his separation examination report, and that, "Therefore there is no current evidence or any new and material evidence that the Veteran's military service could have caused or aggravated to any degree his current claimed left shoulder or bilateral hip conditions (left shoulder residuals SP replacement  and / or bilateral hip residuals SP bilateral hip arthroplasties)."   
     
The Board finds that the claims must be denied.  The Veteran has denied any specific trauma or injury, other than a report of a fall on his back sometime in the 1960's.  He primarily asserts that he has the claimed conditions due to accumulated stress and damage to his joints from his various duties aboard submarines.  At his November 2009 VA examination, he stated that he "really did not start having problems with his hips and left shoulder until after service."  However, the Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  He complained of occasional back pain during his 1979 VA examination, however, the examiner determined that he did not have a low back condition.  The next relevant medical evidence is dated about 15 years later, in 1994.  This is no less than 16 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the November 2009 VA examination report shows that the VA examiner concluded that it is less likely as not that the Veteran's left shoulder, bilateral hip, and low back conditions were incurred in or aggravated during the Veteran's active military service.  These opinions are considered to be highly probative evidence against the claims.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinions are accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With regard to the September 2010 VA examination report, the examiner stated that any opinion would require resort to "mere speculation."  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Finally, there is no competent evidence to show that arthritis of any relevant joint was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the letter from S.E.C., M.D., dated in May 2009, in which Dr. S.E.C. notes that the Veteran has a history of a back injury in the early 1960's, and that the Veteran "probably" had "bruising to his shoulders, ribs and lower back" from being thrown around within submarines while at sea.  He states that the Veteran has severe osteoarthritis that is generalized.  Dr. S.E.C. concluded, "It is my express medical opinion that his service activity is connected to his severe osteoarthritis and this is not just simple aging process due to the severe amount of osteoarthritis he suffers from and the number of surgeries that he has had, including the surgeries that are listed above."  

This opinion is insufficiently probative to warrant a grant of any of the claims.  It does not discuss the lack of inservice treatment for any of the claimed disabilities, nor does it cite to any inservice findings.  It does not discuss such post-service factors as the16-year gap between separation from service and the earliest medical evidence of any relevant diagnosed condition.  In summary, it is so poorly rationalized that it is determined to be insufficiently probative to warrant a grant of any of the claims.  Prejean; Neives-Rodriguez; see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss the relevant non-service medical history); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issues on appeal are based on the contentions that low back, left shoulder, and bilateral hip disabilities were caused by service.  Apart from an assertion of a low back injury in the 1960's, the Veteran has not asserted that he had relevant symptoms during service.  See e.g. November 2009 VA examination report.  To the extent that the Veteran asserts that he has low back, left shoulder, and hip symptoms at some point in time, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for any of the claimed conditions, or to state whether any of these conditions were caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  The Veteran's service treatment records have been discussed.  His post-service medical records do not show any relevant treatment until 1994.  In November 2009, a VA physician determined that his current back, left shoulder, and bilateral hip disorders are not related to his service, and a contrary opinion of record has not been afforded sufficient probative value to warrant a grant of any of the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  




II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In October 2009, the Board remanded the claims, and directed that the Veteran's personnel records and service treatment reports from his service with the Air Force be obtained, and that his personnel records from the Navy be obtained.  The Board further directed that the Veteran be afforded examinations, to include etiological opinions.  In June and July of 2010, the RO obtained the Veteran's personnel records and service treatment reports from his service with the Air Force, and his personnel records from the Navy.  In September 2010 the Veteran was afforded examinations.  The examiner determined that etiological opinions could not be provided with resort to speculation, explaining that the Veteran's service treatment reports did not show any relevant treatment, and that none of the claimed conditions were shown upon separation from service.  Therefore, the examiner's determinations are accompanied by adequate explanations.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.  

Service connection for low back, left shoulder, and bilateral hip disabilities is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


